Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant is arguing the rejection of claim 1.  
The reference can determine weather and terrain conditions using a drone.  Then a safety score can be used to determine a road safety.  The applicant claims that the optimized is not shown.  Optimization of prior art conditions is not patentable unless there are unexpected results. 
The applicant argued claim 1 however, the term optimized is very broad and in terms of a flight path can mean from the broad nature of the term a shorter path or more energy efficient path. The applicant and the office also discussed that the term optimized where it only involved routine skill in the art as the prior art conditions are optimized. See MPEP sec. 2144. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethaneswhich fell within the broad scope of the references were held to be unpatentable thereover because among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab.Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed.Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (‘It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kindmay produce better results than prior inventions."). See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The applicant and the office also discussed adding just dependent claim 2 or dependent claim 3 alone into the independent claims. The amendment will be made and the applicant will speak to the client adding in claim 2 into claim 1 and if they agree then the amendment will be made as a second amendment after a final rejection
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668